Citation Nr: 1810759	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-20 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel







INTRODUCTION

The Veteran had active service from October 2006 to January 2008

In his June 2014 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for June 2016. However, the Veteran failed to appear for the scheduled hearing, did not provide good cause for his absence, and did not request that the hearing be rescheduled. The Board therefore considers his hearing request to be withdrawn.

The Board remanded this case in August 2016, for further development to include a VA audiology examination. As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  

In August 2016, the Board also remanded the issue of service connection for left knee condition.  A January 2017 rating decision granted service connection for left knee condition.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  This was not done in this case.  Therefore, as the grant of service connection extinguished this issue before the Board, the claim for service connection for left knee condition is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's left ear hearing loss disability began during his military service, was caused by his service, or is otherwise etiologically related to his military service.



CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012) 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. The Veteran accepted an offer to testify before the Board and did not appear or reschedule. Thus, the Board deems the Veteran's actions as withdrawing his request to testify.

The Veteran was also provided with 2011, 2013 and 2016 VA examinations. (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

In August 2016, the Board remanded this case for further development to include a VA audiology examination.  Although, the private 2012 audiological evaluation showed hearing loss for VA purposes, it is unclear if those results are valid based on the later showing in a 2013 VA examination report that there is no left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Thus, another examination was required to clarify these results and neither the Veteran nor his representative has objected to the adequacy of the November 2016 VA examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Therefore, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Left Ear Hearing Loss

The Veteran filed his service connection claim for left ear hearing loss in January 2011. The Board notes that in an August 2012 statement in support of claim, the Veteran listed bilateral hearing loss.  However, in an August 2013 rating decision, he was denied service connection for right ear hearing loss and tinnitus.  He did not appeal.  Service connection for his left ear hearing loss was denied in a November 2011 rating decision.  In a November 2011 notice of disagreement, the Veteran appealed for service connection of left ear hearing loss.  In a statement, he assert that his left ear hearing loss is due to his in service military occupational specialty (MOS) as a combat engineer and noise exposure due to daily demolition assignments.

Here, the Veteran's military noise exposure is not at issue, as noise exposure is consistent with his service as a combat engineer.  However, for service connection to be warranted it must be shown that such military noise exposure actually caused a hearing loss disability for VA purposes.

The Veteran's service treatment records (STRs) show the results of several hearing tests.  At his enlistment physical in October 2005, audiometric testing showed:




HERTZ



500
1000
2000
3000
4000
LEFT
0
00
15
25
5

The Veteran enlisted in October 2006 and the result of left ear audiological testing during the Veteran's enlistment month is as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
-5
0
15
0

The Veteran was also provided a June 2007 audiological test, with the following results:



HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
15
00

The Veteran was also provided a October 2007 audiological test, with the following results:



HERTZ



500
1000
2000
3000
4000
LEFT
-5
-5
5
15
0

The Veteran's STRs do not include a separation examination, however, the Veteran was discharged from service in January 2008 and received audiological testing in October 2007.  As described, audiometric testing during service does not reveal any deterioration in his left ear hearing acuity between his entrance examination in October 2006 and October 2007,which is three months prior to his discharge from service.

A May 2011 VA treatment note indicates audiology testing in April 2011 was not completed secondary to impacted cerumen.

In June 2011, the Veteran was afforded a VA audiology examination consult.  The VA examination reports, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
30
15

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.

The Veteran reported in service noise exposure due to explosives and grenades.  He reported sometimes wearing hearing protection. The VA examiner found that the Veteran's left ear hearing is within normal limits.  The examiner further opined that in accordance with VA regulations, the Veteran's pure tone thresholds for the test frequencies 500-4000 Hz do not meet the criteria for disability.  The examiner noted that the Veteran's 2005 enlistment audiogram left ear exam was normal.  The examiner noted that although the STRs do not include a separation audiogram examination, there was no documented left ear hearing complaints in his STRs.

A July 2011 VA treatment note indicates that the Veteran was prescribed hearing aids which he uses with benefit.  

In a private July 2012 audiological report, the medical professional noted a mild to severe sensorineural hearing loss of the left ear.  The audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
35
60
65

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.
The examiner opined that it is at least as likely as not that the Veteran has hearing loss in the left ear and it is caused by or contributed to by noise exposure.

On the January 2013 VA audiological examination consult, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
30
30

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.

The January 2013 VA examiner diagnosed the Veteran with left ear sensorineural hearing loss, but found that the Veteran has no ratable hearing loss.  The examiner stated that any hearing loss that may exist likely occurred after the Veteran separated from military service and is less likely than not caused by or the result of his military noise exposure and not a disability for VA purposes.  He found that the Veteran may have impaired hearing, but it does not meet the criteria to be considered a disability for VA purposes.  The examiner opined that the results of this exam were fairly similar to two prior audiological exams completed by VAMC and two other examiners.  

Moreover, the examiner reviewed the results of the private July 2012 examination and reported that the results were uniformly poorer than those of the Veteran's examinations completed at the VA.  The January 2013 VA examiner reviewed the STR and opined that the Veteran's hearing was within normal limits by audiogram for both ears at enlistment in 2006 as well as subsequent exams completed in service.  He noted that examinations completed in June 2007 and October 2007 document no significant hearing threshold shifts or hearing loss occurred to that date during his military service.  He separated from service only two months after this last audiogram date (October 2007) in January 2008.  No separation physical was found.  The examiner based his findings and opinion on his numerous years of claims folder review experience.

In August 2016, the Board remanded this case for further development to include a VA audiology examination to clarify the private 2012 audiological evaluation results showing hearing loss for VA purposes.

In November 2016, the Veteran was afforded a VA examination. The VA examination reports, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
05
10
20
25

Speech audiometry revealed speech recognition ability of 100 percent.  The examiner diagnosed the Veteran with conductive hearing loss of the left ear.  The examiner noted that the Veteran had excessive cerumen in both ears and opined that is the possible reason the hearing loss was conductive.  The examiner noted that the Veteran had a history of hazardous noise exposure as he served as a combat engineer while in service.  However, he further opined that the Veteran's hearing loss is not at least as likely caused by or a result of an event in military service.  He noted that there were no threshold shifts documented in service and that normal hearing was documented upon entrance for the Veteran's left ear.

Here, the Veteran completed in service audiograms, which revealed that his left ear hearing was within normal limits.  Subsequent audiograms in June 2011, January 2013 and November 2016 also documented hearing within normal limits for VA purposes.

Other than the July 2012 private opinion, the record does not contain evidence supporting a nexus between the Veteran's hearing loss and his service besides his statements.  He is considered competent to describe his perception of diminished hearing acuity because lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even to the extent the Veteran would be competent to report diminished hearing acuity at separation, he would not be competent to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on himself.  He is also not competent to offer an opinion concerning the etiology of his hearing loss because such question is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Of note, hearing test three years after service showed hearing within normal limits, suggesting that the Veteran did not have hearing loss at time of separation from service.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here, medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's hearing loss.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative.
The January 2012 private opinion, however, fails to provide adequate rationale linking the Veteran's hearing loss to his service.  It failed to explain why hearing loss did not manifest for several years after service, as evidenced by the normal hearing tests that were conducted after separation from service.  The private audiologist also did not address the 2011 audiogram documenting normal hearing subsequent to his separation from the military.  The examiner also failed to address the absence of a shift in hearing acuity during service.  Such audiometry results are contrary to the Veteran's assertion that military noise exposure was a direct cause to his hearing loss.  

Contrary to the January 2012 private opinion, the 2011, 2013 and 2016 VA examiners provided a full rationale for their conclusions.  The examiners concluded that the Veteran's hearing loss is more likely attributable to post-service activity, based on the fact that there was no in service shift in hearing acuity, no hearing loss two months before separation, and no hearing loss on audiometric testing several years removed from service.  The 2016 VA examiner further noted that the Veteran's excessive cerumen in both ears is the possible reason the hearing loss was conductive.  Given the more extensive rationale, the Board assigns the 2011, 2013 and 2016 VA examination reports more probative weight.  When this is done, the weight of the competent evidence is against the Veteran's claim, and it is denied.

Moreover, the fact remains that aside from the lone private examination, no audiometric testing has actually shown hearing loss in the Veteran's left ear for VA purposes.

As such, service connection for left ear hearing loss is not warranted.








ORDER

Service connection for left ear hearing loss is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


